Mark A. Weiss DIRECT DIAL: (513) 579-6599 FACSIMILE: (513) 579-6457 E-MAIL: mweiss@kmklaw.com April 29, Via EDGAR (courtesy copy via overnight courier) Nicholas Panos, Esq. Senior Special Counsel Office of Mergers & Acquisitions Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: TLC Vision Corporation Revised Preliminary Proxy Statement on Schedule 14A filed April 18, 2008 Filed by Stephen N. Joffe, Michael R. Henderson and Cathy Willis (the “Joffe Group”) File No. 000-29302 Dear Mr.
